OPINION OF THE COURT
Tom, J.
On September 27, 1991, at approximately 10:30 p.m., Police Officers Brian Fleming and Edward Lott were in uniform on a rooftop observation post overlooking the front of 303 West 154th Street, a six-story residential building (the Building). As Officer Lott guarded the roof area to ensure that no one approached the officers from behind, Officer Fleming, with binoculars, observed defendant as he stood in front of the Building. He observed two individuals approach defendant and after a short conversation, one of the individuals handed *80defendant money in exchange for green-capped vials of what Officer Fleming believed to be crack.
Officer Fleming testified that less than one minute later, two different individuals approached defendant and spoke to him for a short period of time. Defendant thereafter walked across the street to the front of an abandoned building, reached into a three-foot-by-four-foot cardboard box sitting on top of a pile of garbage and removed a brown paper bag. Officer Fleming then observed defendant remove "something” from the bag, place the bag back into the box and return the box to the garbage pile. Defendant subsequently walked back across the street to where the individuals were standing and handed them green vials in exchange for currency.
After the second transaction, the officers left the observation post and proceeded to the front of the Building. At this juncture, Officer Lott detained defendant while Officer Fleming crossed the street and recovered the brown bag. Upon inspecting the bag, Officer Fleming discovered that it contained 18 green-capped vials which the officer believed, in his experience, contained crack cocaine. Upon handcuffing and searching defendant, Officer Fleming recovered $130, including 45 one dollar bills. In addition, Officer Lott recovered another green-capped vial from the ground near where defendant was standing.
At the Mapp/Dunaway hearing, only Officer Fleming testified on behalf of the People. Officer Lott did not appear.
 In an oral decision rendered November 20, 1992, and in a subsequent, undated written decision, Justice Berman held that defendant had standing to contest the search of the bag and that although Officer Fleming had probable cause to arrest defendant based upon his observations, Officer Lott did not possess the requisite probable cause as no evidence was adduced that Officer Fleming conveyed his observations to Officer Lott or directed him to make the arrest. The People subsequently moved for reargument and the court adhered to its original decision. We now affirm.
The question of whether an individual has abandoned personal property and thereby relinquished the expectation of privacy in that property turns on intent (People v Howard, 50 NY2d 583, 593, cert denied 449 US 1023; People v Boodle, 47 NY2d 398, cert denied 444 US 969; People v Phelps, 192 AD2d 483, lv dismissed 82 NY2d 758; People v Kelly, 172 AD2d 458, affd 79 NY2d 899). There is, in addition, a presumption *81against the waiver of constitutional rights and it is the People’s burden to overcome that presumption with evidence of " ' "an intentional relinquishment of abandonment” ’ ” (People v Howard, supra, at 593, quoting Brookhart v Janis, 384 US 1, 4).
Although we have held that such actions, such as haphazardly dropping an item, or tossing it aside, and quickly walking away, constitute an abandonment (see, People v Phelps, supra, at 483; People v Butler, 184 AD2d 305, lv denied 80 NY2d 927; People v Marrero, 173 AD2d 244, lv dismissed 78 NY2d 969), we have also held that a defendant, by placing a bag inside a recessed area in a building’s lobby wall, covering the opening with a metal plate, and returning to the stoop in front of the building, did not abandon his property (People v Kelly, supra, at 458); that the mere placing of property on a shelf and walking a short distance away did not effect an abandonment (People v Pacheco, 107 AD2d 473, appeal dismissed 67 NY2d 631); and that the placement of a bag on a newsstand shelf and walking away did not constitute an abandonment (People v Campbell, 160 AD2d 363). Further, in People v Howard (supra), the Court of Appeals recognized that concealment of property in a trash can does not necessarily constitute an abandonment (supra, at 593, citing Work v United States, 243 F2d 660, 662).
In the instant action, the People have failed to meet their burden of demonstrating an intentional abandonment of the property. Rather, Officer Fleming’s testimony at the suppression hearing clearly reflects actions, taken on the part of the defendant, not to abandon the property, which might consist of a casual toss of the bag onto the garbage, but an effort to conceal the property and exclude other individuals from its contents.
The dissent’s position is that since the defendant did not meet his burden of showing a legitimate expectation of privacy in the seized property he, therefore, had no standing to challenge the seizure of the bag containing the vials of cocaine. We disagree.
In People v Whitfield (81 NY2d 904, 906), the Court of Appeals held that: " '[a] showing of a possessory or proprietary interest in the item seized by itself * * * is not the determinative factor on the issue of standing’ (People v Rodriguez, 69 NY2d 159, 163, citing Rawlings v Kentucky, 448 US 98). The court must also consider such factors as whether the *82defendant took precautions to maintain privacy and whether the defendant had the right to exclude other persons from access”.
In the instant case, defendant, based on the testimony of Officer Fleming, clearly exercised dominion and control over the bag and took affirmative steps to maintain that control by secreting the bag in a box in front of an abandoned building. After retrieving "something” from the bag, defendant did not toss it away but rather, placed the bag back into the box. Defendant remained in close proximity to the bag where he was able to observe it and anyone who might approach it. There was no testimony that other persons were near the vacant area where the cardboard box was placed nor was the lot being used by anyone else. There was no evidence presented by the People which might indicate defendant’s desire to relinquish control or otherwise abandon his property.
Further, Officer Fleming did not testify that the "something” defendant retrieved from the paper bag appeared to him to be vials of crack cocaine. It, therefore, appears that he was unable to identify what was taken out of the bag by defendant.
As we stated in People v Delgado (192 AD2d 318, 319), "the law requires solely that a defendant demonstrate a reasonable expectation of privacy in the area searched” (citing People v Rodriguez, 69 NY2d 159, supra; Minnesota v Olson, 495 US 91; see also, People v Fuentes-Borda, 186 AD2d 405 [where we held that police observations of defendant entering, exiting and locking an apartment established a privacy interest sufficient to confer standing on the defendant to challenge a police search of the apartment]).
In the case at bar, Officer Fleming’s observations, having clearly seen defendant in possession of the bag and taking actions to avoid anyone from finding it, were sufficient to confer standing on the defendant with regard to the search of his bag. The fact that defendant failed to assert a possessory interest in the bag at the time of the search does not, as the dissent suggests, preclude him from challenging that search at a later time (see, People v Millan, 69 NY2d 514, 518-519; People v Echols, 157 AD2d 976, 978, lv denied 76 NY2d 734; People v Gonzalez, 115 AD2d 73, 80, affd 68 NY2d 950).
With regard to Officer Lott’s immediate arrest of defendant upon arriving on the scene, we find that the officer lacked probable cause to effectuate that arrest. While we are *83aware that probable cause may be communicated from one officer, who personally observed the drug sale, to the arresting officer (see, People v Petralia, 62 NY2d 47, 51-52, cert denied 469 US 852), we have also held in People v Mitchell (185 AD2d 163, 164, appeal dismissed 81 NY2d 819) that: "[The police] cannot be considered to have relied on information possessed by each other without there having been any communication of either the information itself or a direction to arrest” (see also, People v Brnja, 50 NY2d 366, 373, n 4).
Here the transcript of the suppression hearing is devoid of any testimony by Officer Fleming that he imparted any information concerning defendant’s activities to his fellow officer or directed Officer Lott to make the arrest. Officer Lott made no observation as to what transpired on the street. Officer Fleming testified that Officer Lott’s sole function on the rooftop was to guard the observation post. As a result, Officer Lott lacked the probable cause necessary to arrest defendant.
The IAS Court was within its discretion to disregard inconclusive proof and not to speculate on whether or not Officer Fleming imparted information to Officer Lott to justify defendant’s arrest. The burden is upon the People to establish probable cause by clear and sufficient evidence (see, People v Dodt, 61 NY2d 408).
Accordingly, order, Supreme Court, New York County (Frederic S. Berman, J.), entered November 20, 1992, which granted defendant’s motion to suppress certain physical evidence and dismissed the indictment, is affirmed.